DISMISS and Opinion Filed February 25, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00623-CV

                     DANIEL WOOLEN, JR., Appellant
                                 V.
      THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
    ASSOCIATION FKA THE BANK OF NEW YORK TRUST COMPANY, N.A. AS
       SUCCESSOR TO JPMORGAN CHASE BANK, N.A., AS TRUSTEE FOR
    RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC., MORTGAGE ASSET-
      BACKED PASS-THROUGH CERTIFICATES SERIES 2005-RS2, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02474-E

                             MEMORANDUM OPINION
                        Before Justices Whitehill, Molberg, and Reichek
                                  Opinion by Justice Reichek
       Appellant’s brief has not been filed despite appellant being cautioned that failure to file the

brief by December 20, 2018 would result in dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1).

Accordingly, we dismiss the appeal. See id. 38.8(a)(1); 42.3(b),(c).




                                                   /Amanda L. Reichek/
                                                   AMANDA L. REICHEK
                                                   JUSTICE


180623F.P05
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 DANIEL WOOLEN, JR., Appellant                       On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
 No. 05-18-00623-CV          V.                      Trial Court Cause No. CC-18-02474-E.
                                                     Opinion delivered by Justice Reichek,
 THE BANK OF NEW YORK MELLON                         Justices Whitehill and Molberg
 TRUST COMPANY, NATIONAL                             participating.
 ASSOCIATION FKA THE BANK OF
 NEW YORK TRUST COMPANY, N.A.
 AS SUCCESSOR TO JPMORGAN
 CHASE BANK, N.A., AS TRUSTEE FOR
 RESIDENTIAL ASSET MORTGAGE
 PRODUCTS, INC., MORTGAGE ASSET-
 BACKED PASS-THROUGH
 CERTIFICATES SERIES 2005-RS2,
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee The Bank of New York Mellon Trust Company, National
Association fka The Bank of New York Trust Company, N.A. as Successor to JPMorgan Chase
Bank, N.A., as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed
Pass-Through Certificates Series 2005-RS2 recover its costs, if any, of this appeal from appellant
Daniel Woolen, Jr.



Judgment entered February 25, 2019.




                                               –2–